Citation Nr: 0103408	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for chronic chikungunya 
disease.

Whether the 10 percent disability evaluation assigned for 
post-traumatic stress disorder from October 4, 1996 through 
September 1, 1997 was proper.

Whether the 70 percent disability evaluation assigned for 
post-traumatic stress disorder from September 2, 1997 was 
proper.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from February 1966 to December 
1968.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for 
post-traumatic stress disorder, assigning a 10 percent 
disability evaluation, effective from October 4, 1996, and 
from an August 1998 rating decision which denied service 
connection for chronic chikungunya disease.  This appeal also 
arises from a September 1998 rating decision which increased 
the veteran's disability evaluation for post-traumatic stress 
disorder to 70 percent, effective from September 2, 1997.

This final decision will be limited to the issues of the 
propriety of the veteran's disability evaluations for post-
traumatic stress disorder.  The issue of service connection 
for chronic chikungunya disease will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has been granted service connection for post-
traumatic stress disorder; this psychiatric disability 
currently is his only service-connected disability.

2.  Both prior to and as of November 7, 1996, the veteran's 
post-traumatic stress disorder was productive of severe 
impairment of social and industrial adaptability, which 
precluded him from following a substantially gainful 
occupation.


CONCLUSION OF LAW

Prior to and as of November 7, 1996, the criteria for a 
rating of 100 percent for post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.16(c), Part 4, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is questioning the propriety of the ratings 
assigned for his post-traumatic stress disorder.  We are 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist him.  The veteran, 
who was granted service connection for post-traumatic stress 
disorder and initiated his appeal from the action granting 
service connection, had VA psychiatric examinations in 1996 
and 1998.

At the time of the veteran's October 1996 VA psychiatric 
examination, his chief complaints were depression and mood 
swings which had been going on for almost thirty years.  He 
indicated that he had had two suicide attempts, one in 1983 
and one in 1986.  Both attempts involved the use of an excess 
of prescribed drugs and alcohol.  In relationship to current 
suicidal ideation, the veteran indicated that he thought 
about suicide "every now and then." He was unable to give 
the last time he had suicidal ideation, although he was able 
to indicate that it was months ago.

The veteran stated that he was continuing to have nightmares, 
and estimated their occurrence to be one or two per week.  He 
did not know the content of the nightmares and did not know 
if they included night sweats.  He stated that his spouse 
told him that, about two years earlier, he did swing his arm 
once while having a nightmare, and hit her in the face.  When 
asked about flashbacks, he indicated that he did not know 
what flashbacks were and could not distinguish them from just 
thinking about being somewhere in the past.

The veteran indicated that he could not be in crowds or in 
social situations, and that, if he was, he became anxious, 
and would avoid these situations as much as possible.  He 
stated that he preferred to isolate himself and do his work.  
He reported that he currently was receiving no treatment for 
his psychiatric problems.  He stated that his feelings of 
depression at the current time had been aggravated because he 
had some serious medical problems in July 1996 and the 
doctors could not tell him what was causing the problems.  He 
had had periods of depression on and off since discharge from 
the military.  He reported that he had some difficulty with 
his short term memory and concentration.  He noted feelings 
of exaggerated startle.  Additionally noted were 
"distresses" from the veteran's Vietnam combat experience.

The veteran reported that he had virtually no relationship 
with his parents, and that they divorced when he was seven 
years of age.  He had two brothers, a half-brother, a step-
brother and two step-sisters.  He was not close to any of 
these family members.  He was first married in 1968 and the 
marriage lasted until 1982.  There were two daughters and he 
described his relationship with them as "on the up and up." 
He also stated that his former spouse and he were friends.  
He was married a second time in 1988 and this marriage was 
current.  He had two sons from the marriage.  He stated that 
he had not seen his sons in years.  However, his relationship 
with his second wife was such that he "couldn't ask for any 
better".

In relationship to occupational activities, the veteran had 
worked as a general contractor for the last ten years.  He 
had adapted to this kind of work because it allowed him to 
work without having to deal with people.  In relationship to 
social activities, the veteran reported "none."  He would 
go out to dinner with his spouse, but the restaurant had to 
be dark and it had to be in an open area.  He then stated 
"people are a pain in the ass." He reported that he drank a 
beer once or twice a year.

On examination, the veteran's immediate memory was intact.  
His recent memory, as measured by the ability to recall three 
words after an approximate interval of five minutes, was 
impaired.  He was able to recall only one of three words.  
His remote memory was also grossly intact, but was sparse in 
terms of remembering particulars in several areas.  He was 
oriented in all spheres.  His speech was emotional and loud 
at times.  Thought process production was spontaneous.  
Continuity of thought was goal directed.  Thought content 
contained no suicidal or homicidal ideation.  There were no 
ideas of reference, delusions or feelings of unreality.
The veteran's abstractability for similarities was good.  
However, he was unable or unwilling to interpret either of 
two proverbs presented to him, stating "I have no idea." 
His concentration as measured by serial sevens was also 
impaired.  His mood, by his self-report, was "kind of 
agitated, I don't like to deal with people."  The examiner 
evaluated the veteran's mood as angry and his range of affect 
as restricted.  His judgment was intact and his insight was 
poor.  The diagnosis was post-traumatic stress disorder, 
chronic.  The current Global Assessment of Functioning (GAF) 
score was 65, and the highest GAF score in the past year was 
65.

VA outpatient treatment records dated in September 1997 
reflect that the veteran reported that he had been unable to 
work since he had a tumor removed in July 1996.  His current 
post-traumatic stress disorder symptoms included avoidance of 
crowds and people, insomnia, irritability, nightmares and 
depression.  He stated that his spouse told him that he had 
flashbacks, but that he did not recognize them.  The 
following month, he reported that he continued to experience 
intrusive thoughts related to Vietnam combat.  He also 
continued to isolate and avoid others.  It was noted that 
both of these problems had been longstanding.

In November 1997, service connection was granted for post-
traumatic stress disorder and a 10 percent disability 
evaluation was assigned, effective from October 4, 1996.  It 
was noted that the effective date was the date the veteran's 
claim for post-traumatic stress disorder had been received.

Additional VA outpatient treatment records reflect that, in 
April 1998, the veteran was still irritable and short 
tempered.  He was not very tolerant of other people and still 
had episodes of depression, although medication did help.

Another VA psychiatric examination was conducted in August 
1998.  At that time, it was reported that the veteran was 
concerned about his physical problems as well as some 
depression.  He reported that he had suicidal ideation almost 
daily.  He reported that he continued to experience 
nightmares as well as poor sleep in general and stated that, 
several months earlier, he had struck his spouse while having 
a nightmare.  He reported four to five nightmares per week 
and described flashbacks as occurring on a daily basis.

The veteran described anger and irritability that could be 
either verbal or physical and his last physical confrontation 
was several months ago.  He demonstrated the continued 
presence of hypervigilance.  He described his marriage as 
"very strained, but still solid."  He had worked as a 
general contractor and had stopped working in May 1996 
because of his physical conditions.  He stated that he could 
not go out "because of the public's safety" and referred to 
an incident where he shot up his apartment in 1984.  He 
isolated himself from people for his own protection as well 
as theirs.

The examiner found that the veteran's immediate, recent and 
remote memories were intact.  He was oriented in all spheres.  
His speech was rapid and his thought process production was 
spontaneous and overabundant.  Continuity of thought 
contained considerable rambling.  He was able to be goal-
directed when heavily structured by the examiner.  Thought 
content contained no suicidal or homicidal ideation.

There were no delusions, ideas of reference or feelings of 
unreality.  The veteran's abstracting ability was good.  
Concentration was poor and it was difficult for the veteran 
to stay focused on the task at hand.  His mood was irritable 
and his overall range of affect was broad.  He was alert and 
responsive, his judgment was intact and his insight was poor.  
The current GAF score was 50, and the highest GAF score in 
the past year was 50.

As noted above, in a September 1998 rating decision, the 
veteran's disability evaluation for post-traumatic stress 
disorder was increased to 70 percent, effective September 2, 
1997.  Several months later, in a December 1998 rating 
decision, a total rating for compensation purposes based on 
individual unemployability was granted, effective from 
September 2, 1997.  It is herein noted that the veteran's 
only service-connected disability was post-traumatic stress 
disorder.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected post-traumatic stress 
disorder.  The Board has identified nothing in this 
historical record which suggests that the current evidence of 
record is not adequate to fairly determine the rating to be 
assigned for this disability.  Moreover, the Board has 
concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

The veteran is seeking an increased disability evaluation for 
the period beginning October 4, 1996, the date that the grant 
of service connection for post-traumatic stress disorder 
became effective.  A United States Court of Appeals for 
Veterans Claims (Court) decision, Fenderson v. West, 12 Vet. 
App. 119 (1999), concluded that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance," is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.

The medical evidence received over the past several years 
demonstrates that the symptoms associated with the veteran's 
post-traumatic stress disorder prior to November 7, 1996 were 
productive of severe impairment of social and industrial 
adaptability as contemplated by a 70 percent schedular 
rating.  38 C.F.R. § Part 4, Code 9411.  Under the criteria 
in effect prior to November 7, 1996, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or other symptomatology demonstrating total social 
and industrial inadaptability were required to warrant a 100 
percent schedular evaluation.

While totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality have not been 
presented, the provisions of 38 C.F.R. § 4.16(c), in effect 
prior to November 7, 1996, are also for consideration.  Where 
a veteran's only compensable service-connected disability is 
a mental disorder, as is the case here, the mental disorder 
shall be assigned a 100 percent schedular evaluation under 
the appropriate diagnostic code if the mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation.

In the present case, the Board notes that the veteran has 
been shown, since at least 1996, to be depressed and 
irritable with suicidal ideation, some memory impairment and 
difficulty concentrating.  It was noted that his mood was 
angry, his range of affect was restricted, and his insight 
was poor.  Moreover, he isolated himself, engaged in no 
social activities, and had no relationship with a number of 
family members.  These findings suggest that he was unable to 
sustain substantial, gainful work activity on a competitive 
basis and, based on much of the same information, a VA 
examiner, in August 1998, concluded that there was currently, 
and for at least the past year, serious impairment of social 
and occupational functioning.

In reaching its decision, the Board is aware that there are 
several other factors affecting the veteran's employability 
in addition to the service-connected post-traumatic stress 
disorder.  Nevertheless, given the chronic nature of this 
condition and the evidence demonstrating the effect its 
symptomatology has had on the veteran's ability to work, and 
with the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the requirements were met for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder for the period prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16(c), Part 
4, Code 9411.

The Board further observes that, while the new rating 
criteria for mental disorders went into effect on November 7, 
1996, and 38 C.F.R. § 4.16(c) was removed, pursuant to Karnas 
v. Derwinski, 1 Vet. App. 301 (1991), and with respect to 
consideration of an evaluation in excess of 70 percent for 
the period from November 7, 1996, both the old and new rating 
criteria are for review, with the version more favorable to 
the veteran to be applied.  The old rating criteria and 
38 C.F.R. § 4.16(c) are more favorable to the veteran as, by 
applying these, the 100 percent disability evaluation for 
post-traumatic stress disorder also is warranted for the 
period from November 7, 1996.  Again, the benefit of the 
doubt has been resolved in the veteran's favor.


ORDER

A 100 percent disability evaluation for post-traumatic stress 
disorder from October 4, 1996 is proper.  To this extent the 
appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran is also seeking service connection for chronic 
chikungunya disease.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand with respect to the 
remaining issue is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for chronic 
chikungunya disease since service.  After 
securing any necessary releases, the RO 
should obtain copies of those treatment 
records not already associated with the 
claims file.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate specialist.  
The specialist is requested to conduct a 
comprehensive review of the veteran's 
claims file, including the service 
medical records, reports of examination 
and VA and private treatment records.  
Following this review, and an examination 
of the veteran, to include all necessary 
tests and studies, the specialist is 
requested to offer an opinion with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's chronic chikungunya disease was 
caused by his service in Vietnam.  A 
complete rationale for all opinions 
expressed should be provided.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for service connection for chronic 
chikungunya disease.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 


